Case 2:21-cv-00696-TLN-KJN Document 1-3 Filed 04/18/21 Page 1 of9

EXHIBIT C
Case 2:21-cv-00696-TLN-KJN Document 1-3 Filed 04/18/21 Page 2 of 9

AGREEMENT
BY AND BETWEEN
THE CITY OF NEW HAVEN
AND
GOVERNMENT APP SOLUTIONS, INC.
FOR
PROFESSIONAL SERVICES
REGARDING

 

Al19-1337

PARTI

This Agreement, consisting of Parts I and II, Exhibit A and Rider , entered into this
30% day of December 2019, and effective the 21st day of November, 2019, is by and between the
City of New Haven, having an address of 165 Church Street, New Haven, Connecticut 06510
(hereinafter referred to as the *City’), and Government App Solutions, Inc., with offices at 157
Church Street, 19" Floor, New Haven, CT 06510 (hereinafter referred to as the ‘Contractor’).

WITNESSETH THAT:

WHEREAS, the City has determined that it requires parking and curbside management
services to assist the City with collection of past due amounts arising from parking violations in
the City; and

WHEREAS, the City issued, and Contractor responded to RFP Solicitation 2020-08-
1306; and

WHEREAS, the City has selected the Contractor and the Contractor has agreed to
perform the services for the terms and conditions set forth herein; and

WHEREAS, funds for this Agreement are available from account number 17041010-56694.

NOW, THEREFORE, in consideration of the mutual rights and duties arising out of this
Agreement, the City and the Contractor hereby agree as follows:

SECTION 1: ENGAGEMENT

101. The City hereby engages the Contractor and the Contractor hereby agrees to perform
the services set forth herein in accordance with the terms and conditions and for the
consideration set forth herein.

102. The person in charge of administering the services described under this Agreement
on behalf of the City shall be Daryl Jones, or such other person or persons as may be designated
by the City in writing.
Case 2:21-cv-00696-TLN-KJN Document 1-3 Filed 04/18/21 Page 3 of 9

103. The person responsible for the services to be performed by the Contractor shall be
Gagandeep Johal, or such other qualified person as is designated in writing by the Contractor
and accepted by the City.

104. The Contractor shall not subcontract any of the professional services to be performed
by it under this Agreement, absent written approval by the City. The Contractor shall be as
fully responsible to the City for the acts and omissions of its subcontractors, and of persons
either directly or indirectly employed by them, as it is for the acts and omissions of persons
directly employed by the Contractor.

SECTION 2: SCOPE OF SERVICES

201. The Contractor shall provide to the City services for parking and curbside
management in accordance with Exhibit A which is attached hereto and made a part hereof as
though fully set forth herein (the “Services”). In the event that any provision of said Exhibit A
conflicts with Part I or Part II of this Agreement, Part 1 or Part II shall be controlling.

The Contractor shall perform the Services set forth under this Agreement in a satisfactory
manner, as reasonably determined by the City. The Contractor shall make such revisions or
modifications to its work, at its own cost and expense, as may be required by the City, however,
the Contractor shall not be required to make revisions at its sole cost and expense where the
revisions are based upon considerations outside the scope of Services initially given to the
Contractor.

202. Contractor shall cooperate and coordinate data sharing with United Public Safety,
Inc., or its successor, responsible for providing certain parking and curbside management
services, including issuance of citations. Information sharing is critical for provision of Services.

203. All drawings, reports, and documents prepared by the Contractor under this
Agreement, if any, shall be submitted to the City for review. Any such drawings, reports and
documents shall be the exclusive property of the City of New Haven. The City will review and,
as applicable, respond to materials submitted by the Contractor within a reasonable time frame.
In the event the City disapproves of any of the submitted materials, or any portion thereof, or
requires additional material in order to properly review the submission, the Contractor shall
revise such disapproved work at its own cost and expense and submit the revised work or the
additional required material for review and approval.

204. In performing the Services required under this Agreement, the Contractor shall
consult with the City and shall meet, as appropriate, with other City employees or officials and
with other persons or entities, as necessary, including State and Federal officials and/or
neighborhood groups or organizations.

SECTION 3: INFORMATION TO BE FURNISHED TO THE CONTRACTOR

30]. The City may provide the Contractor with such documents, data, and other materials
in its possession appropriate to the Services to be performed hereunder, and will endeavor to

5
Case 2:21-cv-00696-TLN-KJN Document 1-3 Filed 04/18/21 Page 4 of 9

secure materials or information from other sources available to the City, as may be requested by
the Contractor, for the purpose of carrying out Services under this Agreement.

302. The Contractor may use the information supplied under Section 301 only in
conjunction with the Services to be performed pursuant to this Agreement.

SECTION 4: TIME OF PERFORMANCE AND TERMINATION

401. The Contractor shall perform the Services set forth in Section 2 of this Agreement at
such times and in such sequence as may be directed by the City.

402. This Agreement shall remain in effect until the Services required hereunder are
completed to the satisfaction of the City, unless otherwise terminated by the parties hereto, but
in any event shall terminate on 30 June 2020. The City may renew this Agreement for up to five
(5) annual terms, at its option.

403. Termination of Agreement for Cause. If, through any cause not the fault of the City,
the Contractor shall fail to fulfill in a timely and proper manner its obligations under this

Agreement, or if the Contractor shall violate any of the covenants, agreements, or stipulations of
this Agreement, the City shall thereupon have the right to terminate this Agreement by giving
written notice to the Contractor of such termination and specifying the effective date thereof, at
least five (5) business days before the effective date of such termination. In the event of such
termination, all finished or unfinished documents, data, studies, and reports prepared by the
Contractor under this Agreement shall, at the option of the City, become its property.

Notwithstanding the above, the Contractor shall not be relieved of liability to the City for
damages sustained by the City by virtue of any breach of this Agreement by the Contractor, and
the City may withhold any payments to the Contractor for the purpose of setoff until such time
as the exact amount of damages due the City from the Contractor is determined.

404. Termination for Convenience of the City. Notwithstanding any other provision in
this Agreement, the City reserves the right to terminate this Agreement for its convenience,
including for any reason other than for cause, as described in Section 403 above, upon twenty-
one (21) days written notice to the Contractor. The Contractor shall be paid for satisfactory
Services rendered up to the termination date upon submission to the City of all written
memorandums, reports or other partially complete or incomplete documents, and such other
materials as will reasonably facilitate transfer to a new Contractor.

SECTION 5: COMPENSATION

501. The City shall compensate the Contractor for satisfactory performance of the
Services required under Section 2 of this Agreement, at a rate of eighteen percent (18%) of
amounts collected from outstanding citations. Citations are deemed to be outstanding if (i)
remain unpaid 365 days from issuance and (ii) are not engaged in an appeal.
Case 2:21-cv-00696-TLN-KJN Document 1-3 Filed 04/18/21 Page 5 of9

502. Compensation provided under this Section 5 constitutes full and complete payment
for all costs assumed by the Contractor in performing this Agreement including but not limited
to: salaries; consultant fees; costs of materials and supplies; printing and reproduction; meetings:
consultations; presentations; travel expenses; postage; telephone; clerical expenses; and all
similar expenses. No direct costs shall be reimbursed by the City.

503. The City may pay certain out-of-pocket expenses in advance, as follows:

° Court costs
° Up to three mailings per citation at a rate of $0.90 per mailing, plus postage.

Contractor shall invoice the City not less than quarterly nor more frequently than weekly
for out-of-pocket expenses. Contractor shall have no obligation to advance court costs or
mailing expenses prior to payment of such invoice. The Contractor shall submit invoices
electronically via email submission to the City of New Haven’s Accounts Payable department at
the following email address: NHI nvoice@newhavenct.gov.

504. Contractor shall remit amounts recovered to the City, less fees and costs, not less
than quarterly. The City may require the Contractor to submit ro it such additional information
with respect to the Contractor's costs as the City deems necessary. The City may inspect
Contractor's books and records relative to the Services, at any time during normal business
hours. The City reserves the right to audit Contractor's records relative to the Services at its
convenience and expense.

505. No contract for employment is intended or implemented by this Agreement and no
fringe benefits will be paid to the Contractor hereunder. The Contractor s relationship to the
City is that of an independent contractor.

SECTION 6: INSURANCE AND INDEMNIFICATION

601. Contractor shall defend, indemnify and hold harmless the City of New Haven, and
its officers, agents, servants and employees, from and against any and all actions, lawsuits,
claims, damages, losses, judgments, liens, costs, expenses and reasonable counsel and consultant
fees sustained by any person or entity (“Claims”), to the extent such Claims are caused by the
acts, errors or omissions of the Contractor, including its employees, agents or subcontractors,
directly or indirectly arising out of, or in any way in connection with, the obligations of the
Contractor pursuant to this Agreement.

602. See attached Rider A which provisions, by this reference, are part of this Agreement
as if fully incorporated herein.

SECTION 7: TERMS AND CONDITIONS

701. This Agreement is subject to and incorporates the provisions attached hereto as City
of New Haven Contract for Professional or Technical Services Part II, Terms and Conditions. In
Case 2:21-cv-00696-TLN-KJN Document 1-3 Filed 04/18/21 Page 6 of 9

the event any provision of said Part II conflicts with any provision of this Part I of this
Agreement, Part [ shall be controlling.

702. This Agreement, its terms and conditions and any claims arising therefrom, shall be
governed by Connecticut law. The Contractor shall comply with all applicable laws, rules,
ordinances, regulations and codes of the State of Connecticut and the City of New Haven. In
addition, the Contractor shall comply with all applicable Federal laws, codes, rules and
regulations.

703. The parties agree that they waive a trial by jury as to any and all claims, causes of
action or disputes arising out of this Agreement or Services to be provided pursuant to this
Agreement. Notwithstanding any such claim, dispute, or legal action, the Contractor shall
continue to perform Services under this Agreement in a timely manner, unless otherwise
directed by the City.

704. The City and the Contractor each binds itself, its partners, successors, assigns and
legal representatives to the other party to this Agreement and to the partners, successors,
assigns and legal representatives of such other party with respect to all covenants of this
Agreement.

705. This Agreement incorporates all of the understandings of the parties hereto as to the
matters contained herein and supersedes any and all agreements reached by the parties prior to
the execution of this Agreement, whether oral or written, as to such matters. Unless
specifically revised in Exhibit A, this Agreement incorporates by this reference the
obligations, agreements and representations of the Contractor as required by the City’s
Request For Proposal #2020-08-1306, and any addendum thereto, (the “City’s RFP”) and
as submitted in, or acknowledged by submission of, the Contractor’s response to the City’s
RFP and any addendum thereto.

706. If any provision of this Agreement is held invalid, the balance of the provisions of this
Agreement shall not be affected thereby if the balance of the provisions of this Agreement would
then continue to conform to the requirements of applicable laws.

707. Any waiver of the terms and conditions of this Agreement by either of the parties
hereto shall not be construed to be a waiver of any other term or condition of this Agreement.

708. The City may, from time to time, request changes in the scope of Services of the
Contractor to be performed hereunder. Such changes, including any increase or decrease in the
amount of the Contractor's compensation, which are mutually agreed upon by and between the
City and the Contractor, shall be incorporated in written amendments executed by both parties
to this Agreement.

709. References herein in the masculine gender shall also be construed to apply to the
feminine gender, and the singular to the plural, and vice versa.
Case 2:21-cv-00696-TLN-KJN Document 1-3 Filed 04/18/21 Page 7 of 9

710. Article headings are for the convenience of the parties only and do not describe or
limit the contents of the Section.

7. Failure of the Contractor to comply with any provision of this Agreement is a
Contractor default under this Agreement and the City reserves any and all rights including self-
help, termination pursuant to Section 403 herein and any and all other remedies available to the
City at law or in equity.

712. Except as otherwise specifically provided in this Agreement, whenever under this
Agreement notices, approvals, authorizations, determinations, satisfactions or waivers are
required or permitted, such items shall be effective and valid only when given in writing signed
by a duly authorized officer of the City or the Contractor, whichever is applicable, and delivered
in hand or sent by mail, postage prepaid, to the party to whom it is directed, which until
changed by written notice, are as follows:

Contractor: Gagandeep Johal, CEO
Government App Solutions
157 Church Street
New Haven, CT 06510

City: Daryl Jones, Controller
City of New Haven
200 Orange Street, Third Floor
New Haven, CT 06510

soo A ene ernment
Case 2:21-cv-00696-TLN-KJN Document 1-3 Filed 04/18/21 Page 8 of 9

IN WITNESS WHEREOF, the parties have executed two (2) counterparts of this
Agreement No. A19-1337 as of the day and year first above written.

WITNESSES: CITY:

 

 

 

 

 

 

J _/ < CITY OF NEW HAVEN yg
NEMA E eS NEON iy _
\ . oa :
Cor MIO " ONE
dh Toni N. Harp crate tate ee
Mayor

Approved as to Form and Correctness:
Deputy Corporation Counsel
WITNESSES: CONTRACTOR:

GOVERNMENT APP SOLUTIONS, INC.

wy LVL

Meredith Merth Name: Gagandeep Johal
Its: 12/30/19
Duly Authorized

Meredith Mert

 

 
Case 2:21-cv-00696-TLN-KJN Document 1-3 Filed 04/18/21 Page 9 of 9

CITY OF NEW HAVEN
CONTRACT FOR PROFESSIONAL OR TECHNICAL SERVICES
PART II - TERMS AND CONDITIONS

1. Personnel. (a) The Contractor represents that it has, or will secure at its own
expense, all personnel required in performing the services under this Agreement. Such personnel
shall not be employees of or have any contractual relationship with the City.

(b) All the services required hereunder will be performed by the Contractor or
under its supervision and all personnel engaged in the work shall be fully qualified and shall be
authorized or permitted under State or local law to perform such services.

(c) No person who is serving a sentence in a penal or correctional institution
shall be employed on work under this Agreement. The foregoing sentence shall not be interpreted
to interfere with the Contractor's compliance with the City's Ban the Box requirements.

2. Anti-Kickback Rules. Salaries of architects, draftsmen, technical engineers, and
technicians performing work under this Agreement shall be paid unconditionally and not less
often than once a month without deductions or rebate on any account except only such payroll
deductions as are mandatory by law or permitted by the applicable regulations issued by the
Secretary of Labor pursuant to the “Anti-Kickback Act” of June 13, 1934, as now codified in 18
U.S.C. § 874 and 40 U.S.C. § 3145. The Contractor shall comply with applicable “Anti-Kickback”
regulations and shall insert appropriate provisions in all subcontracts covering work under this
Agreement to ensure compliance by subcontractors with such regulations, and shall be
responsible for the submission of affidavits required of subcontractors thereunder except as the
Secretary of Labor may specifically provide for variations or exemptions from the requirements
thereof.

S Withholding of Salaries. If, in the performance of this Agreement, there is any
underpayment of salaries by the Contractor or by any subcontractor thereunder, the City shall
withhold from the Contractor out of payments due to him an amount sufficient to pay to
employees underpaid the difference between the salaries required hereby to be paid and the salary
actually paid such employees for the total number of hours worked. The amounts withheld shall
be disbursed by the City for and on account of the Contractor or subcontractor to the respective
employees to whom they are due.

4. Claims and Disputes Pertaining to Salary Rates. Claims and disputes pertaining
to salary rates or to classifications of architects, draftsmen, technical engineers, and technicians
performing work under this Agreement shall be promptly reported in writing by the Contractor
to the City, and the City’s decision regarding such claims and disputes shall be final. Particularly
_ With respect to this Section and Section 5 above, the City reserves the right to inspect
Contractor’s records with respect to this Agreement and specifically, without limiting the
generality of the foregoing, payroll and employee records with respect to the work performed
pursuant to this Agreement.

see cnnenenmneeenetieemmnmenrenn
